Name: Commission Regulation (EEC) No 2884/90 of 5 October 1990 on determining the origin of certain goods produced from eggs
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  foodstuff
 Date Published: nan

 No L 276/14 Official Journal of the European Communities 6. 10 . 90 COMMISSION REGULATION (EEC) No 2884/90 of 5 October 1990 on determining the origin of certain goods produced from eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('), as last amended by Regulation (EEC) No 1769/89 (2), and in particular Article 14 thereof, Whereas the table in Commission Regulation (EEC) No 641 /69 of 3 April 1969 on determining the origin of certain goods produced from eggs (3) does not cover all the possibilities implicit in the recitals to that Regulation concerning goods which, through drying processes, would be able to obtain the origin of the country where those processes take place ; Whereas with the aim of maintaining consistency between the recitals to Regulation (EEC) No 641 /69 and the table therein, it is necessary to amend that table by including egg whites, not dried, as imported goods which, through drying processes, can be considered as origina ­ ting products ; Whereas the said table presently uses the Common Customs Tariff Nomenclature, which is itself based on the Customs Cooperation Council Nomenclature ; whereas this has been replaced by the Harmonized Commodity Description and Coding System which is applied in the Community by means of the Combined Nomenclature ; Whereas the abovementioned amendments and adapta ­ tions constitute simple technical modifications but affect nevertheless the scope of the rules which had been previously laid down in Regulation (EEC) No 641 /69 as regards drying of egg whites ; whereas, for reasons of clarity, is is preferable to replace Regulation (EEC) No 641 /69 entirely ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, HAS ADOPTED THIS REGULATION : Article 1 The goods described in column 2 of the annexed table which have been produced in one country from goods imported from another country and shown in column 3 of that table, resulting from the processes listed in that same column 3, shall be deemed to originate in the country where these processes took place. Article 2 The expression 'headings' used in this Regulation means the headings (four-digit codes) used in the nomenclature which makes up the Harmonized Commodity Descrip ­ tion and Coding System. Article 3 Regulation (EEC) No 641 /69 is hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1990. For the Commission Christiane SCRIVENER Member of the Commission (  ) OJ No L 148, 28. 6. 1968, p. 1 . 0 OJ No L 174, 22. 6. 1989, p. 11 . 0 OJ No L 83, 4. 4. 1969, p. 1 . 6. 10. 90 Official Journal of the European Communities No L 276/ 15 ANNEX CN code Description of product Working or processing carried out on non-originating materials that confers the status of originating products ( 1 ) - (2) (3) ex 0408 Birds' eggs not in shell, dried Drying (after breaking and separation, where appro ­ priate) of : ex 0408 Dried egg yolk  birds' eggs, in shell, fresh or preserved, of heading No ex 0407 ex 3502 Dried ovalbumin  birds' eggs, not in shell, other than dried, of heading No ex 0408  egg yolks, other than dried, of heading No ex 0408 or  egg whites, other than dried, of heading No ex 3502